DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2021 has been entered.
 
Response to Arguments
	Applicant’s arguments with respect to Claims 1, 8 and 16 as amended have been considered but are not persuasive or are moot because of new grounds of rejection and/or the arguments do not apply to the way the references are being used in the current rejection.
	Applicant amended Claims 1, 8, 16 and 17 and added new claims 20 and 21.
	Applicant argues:
	The three references Scott (US 2011/0223349), Sachs (US 6,596,224) and Philippi (US 2009/006876) alone or combined fail to disclose that there are two sections of a quantity of build material applied in an actively controlled way by a metering device 
	Examiner answers:
	Scott discloses an element that variably opens and closes the slot to provide a variable gap through which the powder building material is delivered to the application device in a controlled manner (Fig. 5 paragraph [0094] dispensing mechanism -1 consists of the metering plate – 340, slideably sandwiched …in overlapping relationship with the aperture – 390),
	
Applicant argues:
	The three references Scott, Sachs and Philippi  alone or combined fail to disclose that the amount of powder is actively controlled during the movement of the application device such that a locally differentiated amount is applied.(Argument/Remarks pp.8-10 12/21/2021)
	Examiner answers:
	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, 	Examiner considers that Sachs does disclose a locally differentiated amount as evidenced at Col. 25 ll. 40-67, Col. 25 ll. 5-24, 62-64 (Reducing Thickness Layers) and Col. 11 ll. 40-41 where a very localized control of a layer build process is disclosed. Moreover, this deposition of Sachs occurs because target thickness is a function of position based on set equations (Col. 25 ll. 52-57) and that position information can be sued to calculate the velocity of the carriage holding the printhead (Col. 26 ll. 3-7).
	
	Applicant argues:

	Sachs is not analogous art to the claimed invention because  it related to additive manufacture (am) suing a slurry  and specifically one that is applied as a jetted fluid, which is completely different from powder bed fusion of the present invention. A person of skill would not look to an AM process that uses slurry for controlling an amount of dry powder deposited in a desired section of the build area because they are so very different in application and function (Argument/Remarks p.9  12/21/2021).
	Examiner answers:	
	The powder slurry used in Sachs, Examiner maintains, is related pertinently and analogously because after deposition there is drying resulting in a powder bed (Col. 4. ll. 6-26).  While this is not powder bed fusion, the concepts used in Sachs as to the measurement of the heights of deposited layers and the adjustment of the rate of delivery of the slurry based on the measured height at the selected location is completely applicable to the instant case (Col. 5 ll. 22-27) and this technique of the creation of the powder bed alone has been used along with different techniques known to persons with ordinary skill in the art, including selective laser sintering (Col. 29 ll. 25-In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	
Applicant argues: 
	Scott, Sachs and Philippi, alone or combined fail to disclose using a slot as a metering device as claimed. Scott uses a more complex mechanism of a plurality of various shaped orifices in a metering plate sandwiched between upper and lower retaining members and Sachs uses multiple jets impinging on the powder bed (actually teaches away) (Argument/Remarks pp.9-10  12/21/2021).
	Examiner answers:
Scott discloses an element that variably opens and closes the slot to provide a variable gap through which the powder building material is delivered to the application device in a controlled manner (Fig. 5 paragraph [0094] dispensing mechanism -1 consists of the metering plate – 340, slideably sandwiched …in overlapping relationship with the aperture – 390). Moreover, the element which is described above by Applicant as a complex mechanism indicates a single shot embodiment (Fig. 15B).
Scott teaches metering slots designed for dispensing dry powder in an additive manufacturing process and that there is a movement of this metering device In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	As to the argument above regarding Sachs teaching away from using a slot, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 2011/0223349) in view of Sachs (US 6,596,224) and further in view of Philippi (US 2009/0068376).
Regarding Claim 1, Scott discloses a method for producing a three-dimensional object (abstract) 
 lowering the support to a predetermined height below a working plane (paragraph [0064]) 
applying a layer of the building material in powder form  from a powder building material supply (paragraph [0054]) into the working plane (Fig. 1 paragraphs [0004] [0064] see also claim 51) over a build area in the working plane by means of an application device moving over the working plane (paragraph [0005] then 
selectively solidifying the applied powder layer (paragraph [0003]) at positions corresponding to a cross-section of the object to be produced (Figs. 6a-6d, paragraphs [0003] [0057] see also claim 43)  and 
repeating the steps of lowering, applying and selectively solidifying until the object is completed (Figs. 6a-6d paragraphs [0004] [0064]  [0055] …a heater for preheating powder … see also claim 51).

However, while Scott teaches that there is a movement of a metering member interacting with an application device (paragraph [0049] roller or spreader arm mechanism) that reciprocates over the powder surface Scott only teaches the distribution of the powder after it is deposited for a given layer (paragraph [0049]) and not that the amount of powder is actively controlled during the movement of the application device such that a locally differentiated amount is applied
Nor does Scott teach that some or none of the building material in powder form is applied in the section to yield a total layer height of the applied layer that is smaller in the second section than in the first section
Sachs teaches powder being built up by repeated deposition of a slurry that contains powder (abstract) and forms a powder bed after drying (Col. 9 ll. 8-11)  (Col. 11:41-42) depending on the position on the working plane which includes a first section and second section that is different from the first section wherein the first and second section extend across the build area (Col. 24 ll. 62-64 Thus, in regions where the powder bed is too low, the jet is scanned at a slower speed and in regions where the powder bed is too high, the jet is scanned at a higher speed.)  across which the application device moves for application of a layer (abstract deposits are individually controlled  thereby generating a regular surface for each layer.) and wherein 
for at least one applied layer a quantity of build material in powder form applied   in the second section is reduced in an actively controlled way by a metering device associated with the application device and operating the metering drive 
extremely thin layers can be created) and 
a previously applied powder layer such that the applied layer is controlled locally and differentiated in a direction of the movement of the application device and/or in a transverse direction of the application device (Figs. 18,19  Col. 25: ll. 7-13; ll. 23-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Scott to incorporate the teachings of Sachs whereby a method for producing a three-dimensional object by means of layer-wise applying and selectively solidifying a building material in powder form by means of an application device that precisely meters an amount of the material over the build area  in first and second sections, as disclosed by Scott, 
would also desire to have the application device arranged to move across a section, actively controlling the quantity of the applied building material, as taught by Sachs, such that depending on the position on the working plane, less powder is applied than the quantity possible due to a height difference between the lower edge for the applicator and previously applied layer as applied to the first and second sections. 
 One with ordinary skill in the art would be motivated because this localized control would prevent cumulative anomalies by compensating for measured errors in 

 However, neither Scott nor Sachs disclose that the application device includes first and second elongated blades extending across the build area and that the height difference between a lower edge of the application device and a previously applied powder layer, as taught by Sachs, utilizes the height of the applied layer determined by a distance between a lower edge of the first or second blade and the previously applied powder layer. 
Philippi teaches a device and method for manufacturing three-dimensional objects made of powdered building material using a heated recoater, which is designed with a rigid blade rigidly connected to the recoater (Fig. 2 abstract; recoater – 24 rigid blade – 21a, 21b) such that the application device includes first and second elongated blades extending across the build area (Fig. 2 paragraph [0027]  double blade – 21 consisting of two rigid blades – 21a and 21b …laterally held together …. ) and spaced apart to define a space therebetween which yields a volume within which the building material is adapted to be received (Fig. 2 paragraph [0027] two blades and two side walls form a reservoir chamber – 22 being open to the top and to the bottom, which serves for receiving the powder material for one layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of the combination of Scott and Sachs to incorporate the disclosure of Philippi whereby the application device as defined by the combination of Scott and Sachs would be considered to include first 
One with ordinary skill in the art would consider this first and second elongated blade arrangement because this would provide the advantage of greater contact surfaces for thermal contact between the powder material and the heated recoater (paragraphs [0014] [0055] heater for preheating powder…).

Regarding Claim 4, the combination of Scott, Sachs and Philippi disclose all the limitations of Claim 1 and Scott  further discloses that the actively controlled application of the building material in powder form takes place with respect to a plurality of powder layers (paragraphs [0050] [0114]).

Regarding Claim 5, the combination of Scott, Sachs and Philippi disclose all the limitations of Claim 1 and Scott further discloses that the building material in powder form is metered in the direction of the application device from a metering device moving along with the application device and then applying the building material in powder form by the application device (paragraph [0102] powder dispenser coincides with the appropriate point in reciprocating motion of wiper arm).

Regarding Claim 6, the combination of Scott, Sachs and Philippi disclose all the limitations of Claim 1 and Scott further discloses that the building material in powder form is fluidizing and/or preheating the building material in powder form in the application device and/or the metering device before applying the building to the working plane (paragraph [0039] see also claim 21).

  Regarding Claim 7, the combination of Scott, Sachs and Philippi disclose all the limitations of Claim 1 and Scott further discloses that the controlling of the metering of the building material in powder form is controlled via a closure in the application device and/or the metering device (Figs. 3, 4, 5, 6a paragraphs [0086] [0096] ).

  Regarding Claim 8,  the combination of Scott, Sachs and Philippi disclose all the limitations of Claim 7 and Scott further discloses that the variably opening and closing a slot in the metering device extending across the build area using  a slider element mounted to extend a length of the slot and operated to variably open and close the slot (Figs. 3, 4 paragraphs [0016] [0084] [0087] metering voids ..may be of any suitable shape, longitudinal slot; runner – 370 that is slideably disposed through the metering plate – 340).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Scott (US 2011/0223349) and Sachs (US 6,596,324) as applied to Claim 1 above, and further in view of Ederer (US 2012/0094026).
Regarding Claim 2, the combination of Scott, Sachs and Philippi disclose all the limitations of Claim 1 but are silent about whether the intended application area comprises the build area and boundary area surrounding the build area.
Ederer teaches that a device for applying fluids especially particle material or powder (abstract, paragraph [0001)  that has an intended application area 

Regarding Claim 3, the combination of the combination of Scott, Sachs, Philippi and Ederer disclose all the limitations of Claim 2 and Ederer further discloses that application of the building material in powder form is controlled in such a way that it is applied all over an entirety of the build area (paragraph [0074]).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Scott (US 2011/0223349), Sachs (US 6,596,324) and Philippi (US 2009/0068376) as applied to Claim 1 above, and further in view of Braun (US 2007/0023977).
Regarding Claim 9, the combination of Scott, Sachs and Philippi disclose all the limitations of Claim 1 but do not disclose that arranging a working plate around the build area in the working plane, and being heated by a separate heating element with a temperature higher than the build area.
Braun teaches that a working plate (Fig. 2 base surface – 41)  is arranged around a build area (Fig. 2, building platform – 49)  in the working plate (paragraphs [0046]) [0047]. This working plate is heated by a separate heating element, which is controlled to be higher than a temperature within the build area (paragraph [0052] building platform composed of heating plate – 136 and cooling plate – 132).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of the combination of Scott, Sachs and Philippi by incorporating the teachings of Braun whereby a build area is surrounded by a working plate set at a higher temperature. One with ordinary skill in the art would be motivated to include a separate heating element to the working plate so that before the production of a molded body starts, the heating element is heated to an operating temperature to allow the molded body to be built up with low stresses and without cracks (paragraph [0054]).
Regarding Claim 10, the combination of Scott, Sachs and Philippi disclose all the limitations of Claim 1 but do not disclose that arranging a working table around the build area is at least partially located below the working plane.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of the combination of Scott, Sachs and Philippi with the teachings of Braun whereby the method for producing a 3-D molded body includes a working table in addition to the build area that is partially located below the working plane is controlled to a higher temperature. One with ordinary skill in the art would be motivated to combine these teachings because this heating element on the build area below the working table has separate temperature sensors recording the temperature while the molded body is being built up with low stresses and without cracks (paragraph [0054]). 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Scott (US 2011/0223349), Sachs (US 6,596,324) and Philippi (US 2009/0068376) as applied to Claim 1 above, and further in view of Pialot (US 2015/0139849).
Regarding Claim 11, the combination of Scott, Sachs and Philippi disclose all the limitations of Claim 1 but do not disclose that arranging an overflow slit behind the 
In the same field of endeavor, a machine and method for powder-based additive manufacturing, Pialot teaches that an overflow slit (Fig. 1 recovery container – 21 with surplus powder) is arranged behind the build area (Fig. 5 paragraph [0065]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of the combination of Scott, Sachs and Philippi to incorporate the teachings of Pialot whereby, after the powder is distributed across the working plate (working zone), the surplus powder is pushed into a container. One with ordinary skill in the art would be motivated by the advantage that this surplus powder can be recovered and reused (paragraph [0057) while the remaining layer of powder is then ready to be melted (paragraph [0065]).

Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 2011/0223349) in view of Sachs (US 6,596,224) and further in view of Philippi (US 2009/0068376).
Regarding Claim 16, Scott discloses a method for producing a three-dimensional object (abstract) 

selectively solidifying the applied powder layer (paragraph [0003]) at positions corresponding to a cross-section of the object to be produced (Figs. 6a-6d, paragraphs [0003] [0057] see also claim 43)  and 
repeating the steps of lowering, applying and selectively solidifying until the object is completed (Figs. 6a-6d paragraphs [0004] [0064] see also claim 51),
 and Scott further teaches providing a supply of powder building material in a container associated with the application device (paragraph [0052] replaceable powder cassette is provided for supplying powder …), and a powder metering device at a bottom of the container (Figs. 3, 4 paragraph  [0084] …bottom wall forms a first retaining plate – 320 having a longitudinal slot – 330), wherein the metering device includes an elongated slot defined in the container and extending across the build area and opening above the application device (paragraph [0086] voids extending through the plate from one face to the other…), and an element that variably opens and closes the slot to provide a variable gap through which the powder building material is delivered to the application device in a controlled manner (Fig. 5 paragraph [0094] dispensing mechanism -1 consists of the metering plate – 340, slideably sandwiched …in overlapping relationship with the aperture – 390),
however, while Scott teaches that there is a movement of a metering member interacting with an application device (paragraph [0049] roller or spreader arm 
Scott only teaches the distribution of the powder after it is deposited for a given layer (paragraph [0049]) and not that the amount of powder is actively controlled during the movement of the application device such that a locally differentiated amount is applied.  
Sachs teaches powder being built up by repeated deposition of a slurry that contains powder (abstract). The building up of the layers of the bed is through actively controlling of a quantity of powder material (11:41-42)  which is reduced or not deposited  in at least a portion of one or more applied layers in an actively controlled way across the build area to provide the portion with a reduced layer (26:40-51 height of the powder bed is measure …and where it is taller, a thinner layer will be called for on the next layer(s)) and a previously applied powder layer such that a maximum height of the applied layer being determined by a distance between a lower extremity of the applicator and a previously applied powder layer  (Figs. 18,19 25:7-13 25:22-27 inputs to the control system include the target height of the powder bed after the last layer created).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Scott to incorporate the teachings of Sachs whereby that a method for producing a three-dimensional object by means of layer-wise applying and selectively solidifying a building 
would also desire to have the application device arranged to move across a section, actively controlling the quantity of the applied building material, as taught by Sachs, which is reduced or not deposited in at least a portion of one or more applied layers in an actively controlled way to provide the portion with  a reduced height. 
One with ordinary skill in the art would be motivated because where the measured powder bed is shorter than the desired height, an additional thickness is required and where it is taller, a thinner layer will be called for on the next layer(s)deposited (25:48-51).  

However, neither Scott nor Sachs disclose that the application device includes first and second elongated blades extending across the build area and that the height difference between a lower edge of the application device and a previously applied powder layer, as taught by Sachs, utilizes the amount of building material within the space of the blades to deposit the build material in a height less than the defined height at desired places across the build area during the build process
Philippi teaches a device and method for manufacturing three-dimensional objects made of powdered building material using a heated recoater, which is designed with a rigid blade rigidly connected to the recoater (Fig. 2 abstract; recoater – 24 rigid blade – 21a, 21b) such that the application device includes first and second elongated blades extending across the build area (Fig. 2 paragraph [0027]  double blade – 21 consisting of two rigid blades – 21a and 21b …laterally held together …. ) 

\which would be the lower edge of the first or second blade and the previously applied powder layer first or second blade and a previously applied powder layer he height difference would be determined. 
One with ordinary skill in the art would consider this first and second elongated blade arrangement because this would provide the advantage of greater contact surfaces for thermal contact between the powder material and the heated recoater (paragraph [0014]).

Regarding Claim 17, the combination of Scott, Sachs and Philippi disclose all the limitations of Claim 17 and Scott further discloses the elongated slot is a single slot extending across the build area, and the element is a single element (paragraphs [0044] one or more metering voids… metering member).

Regarding Claim 18, the combination of Scott, Sachs and Philippi disclose all the limitations of Claim 17 and Sachs further discloses the metering device is operated 

Regarding Claim 19, the combination of Scott, Sachs and Philippi disclose all the limitations of Claim 18 and Sachs further discloses wherein multiple portions of reduced height are applied in a layer, and wherein the respective height of the portions of reduced height vary across the build area (24:27-48 cumulative effect of variations in thickness; 25: 54-56 this target thickness can be used to calculate a target jet velocity (x, y) over the surface of the powder bed as a function of position).

	Regarding Claim 20,  the combination of Scott, Sachs and Philippi disclose all the limitations of Claim 1 such that the application device includes first and second elongated blades extending across the build area (Fig. 2 paragraph [0027]  double blade – 21 consisting of two rigid blades – 21a and 21b …laterally held together …. ) 
and spaced apart to define a space therebetween which yields a volume within which the building material is adapted to be received (Fig. 2 paragraph [0027] two blades and two side walls form a reservoir chamber – 22 being open to the top and to the bottom, which serves for receiving the powder material for one layer).

	Regarding Claim 21,  the combination of Scott, Sachs and Philippi disclose all the limitations of Claim 16 such that the application device includes first and second 
and spaced apart to define a space therebetween which yields a volume within which the building material is adapted to be received (Fig. 2 paragraph [0027] two blades and two side walls form a reservoir chamber – 22 being open to the top and to the bottom, which serves for receiving the powder material for one layer).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712